242 Ga. 339 (1978)
249 S.E.2d 22
JOHNSON
v.
JOHNSON.
33839.
Supreme Court of Georgia.
Argued September 11, 1978.
Decided September 28, 1978.
Rehearing Denied October 16, 1978.
Kingloff, Clifford & Travis, J. Stephen Clifford, for appellant.
Edward M. Saginar, for appellee.
BOWLES, Justice.
This is an appeal by the husband from an order of the Superior Court of Fulton County which granted the wife custody of the two minor children of the marriage and ordered the husband to pay $55 per week, per child for their support, $150 per month to the wife as periodic alimony, and further ordered the husband to pay all outstanding debts incurred during the marriage.
*340 On appeal the husband contends that the trial court's award is excessive as a matter of law "based upon the uncontroverted testimony regarding his financial status and circumstances."
Although there is no transcript of the evidence adduced at the trial of this case, the record does contain the trial court's "Findings of Fact" which the court ordered filed as a part of the pleadings in this case and considered in conjunction with the court's final order and judgment. Without a transcript of the proceedings below, we must assume that the evidence supports the trial court's "Findings of Fact." Ramon v. Ramon, 232 Ga. 97 (205 SE2d 311) (1974). These findings adequately support the trial court's judgment as to the award of alimony. See Hardin v. Hardin, 241 Ga. 241 (244 SE2d 868) (1978); Thornhill v. Thornhill, 237 Ga. 900 (230 SE2d 284) (1976).
Judgment affirmed. All the Justices concur.